
	
		I
		111th CONGRESS
		1st Session
		H. R. 3944
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend part Q of title I of the Omnibus Crime Control
		  and Safe Streets Act of 1968 to authorize grant funds to be used for
		  Troops-to-Cops program.
	
	
		1.Short titleThis Act may be cited as the
			 Let’s Re-Up the Troops-to-Cops Program
			 Act.
		2.Authorization of
			 Troops-to-Cops programSection
			 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd(b)) is amended—
			(1)by striking
			 The purposes for which and inserting (1) In
			 general.—The purposes for which with appropriate
			 indentation; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Troops-to-Cops
				Program
						(A)In
				generalFor grants made during the 3-year period beginning on
				January 1, 2010, in addition to the purposes described in paragraph (1), grants
				made under subsection (a) may be used to hire former members of the Armed
				Forces (and to pay the full salary of such former members) to serve as career
				law enforcement officers for deployment in community-oriented policing,
				particularly in communities that are adversely affected by a recent military
				base closing.
						(B)DefinitionIn
				this paragraph, former member of the Armed Forces means a member
				of the Armed Forces of the United States who has been honorably discharged from
				the Armed Forces of the United
				States.
						.
			
